In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-043 CR

____________________


EX PARTE GREGORY GUNTER




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2085 (95822)




MEMORANDUM TO CLERK

 You are directed to make the following correction in the Memorandum Opinion dated
April 5, 2006:
	On page 1, the first line of the first paragraph, change 31, to 3,.  
	You will give notice of this correction in the original Opinion by sending a copy of
the corrected page accompanied by this memorandum to all interested parties who received
a copy of the original Opinion.  
	Entered this 20th day of June, 2006.
								PER CURIAM
 In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-043 CR

____________________


EX PARTE GREGORY GUNTER




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2085 (95822)




MEMORANDUM OPINION 
	On January 3, 2006, the trial court denied Gregory Gunter's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Gunter did not file a response. 
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  See Ex parte Hargett,
819 S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim.
App. 1983).  In this case, the trial court did not address the merits of the appellant's
petition.  The trial court did not issue a writ of habeas corpus, nor did the court conduct
an evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968
S.W.2d 367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim.
App. 1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered
that the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								       CHARLES KREGER
									        Justice  

Opinion Delivered April 5, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney, and Kreger, JJ.